DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 11,258,931) in view of John (US 11,016,261). 
Regarding Claim 1: Kang teaches a zoom lens group (figs 1-8) comprising: a cover comprising an installation cavity (600+610, col 5 lines 24-28); a first magnetic device connected to the cover (4200); and at least two camera lenses (200 and 300), each of which is movably arranged in the installation cavity (col 6 lines 4-8) and provided with a second magnetic device (4100), wherein the first magnetic device is configured to attract the second magnetic device (col 6 lines 54-56) in such a manner that axes of the at least two camera lenses coincide with each other (col 5 lines 56-60).  Kang does not specifically teach the first magnetic device being configured to attract the second magnetic device to calibrate each of the lenses.  However, in a similar field of endeavor, John teaches the use of magnetic device for calibration (col 6 lines 41-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the magnetic devices of Kang to be capable of calibration, as taught by John, for the purpose of providing the ability to measure distances precisely (col 6 line 43).  
Regarding Claim 2: Kang in view of John discloses the invention as described in Claim 1 and Kang further teaches wherein the first magnetic device is arranged along a direction in which the installation cavity extends (see fig 5).  
Regarding Claim 3: Kang in view of John discloses the invention as described in Claim 1 and Kang further teaches wherein the cover (600+610) is provided with an installation groove and the first magnetic device (4200 is at least partially embedded in the installation groove (see fig 1). 
Regarding Claim 4: Kang in view of John discloses the invention as described in Claim 1 and Kang further teaches wherein the cover comprises a first cover wall (600) and a second cover wall (610) wherein a transition portion is provided between the first and second cover walls, and the first magnetic device is provided at the transition portion (4200).  
Regarding Claim 5: Kang in view of John discloses the invention as described in Claim 4 and Kang further teaches wherein the first cover wall is perpendicularly connected to the second cover wall (fig 1).  Kang in view of John does not specifically teach each of a normal of the first magnetic device and a normal of the second magnetic device forms an angle of 45° with the first cover wall.  However, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device.
Regarding Claim 6: Kang in view of John discloses the invention as described in Claim 1 and Kang further teaches wherein each of the at least two camera lenses comprises a lens barrel and a lens connected to the lens barrel (col 5 lines 56-60) wherein the lens barrel comprises a main body (400) and the second magnetic device connected to the main body (fig 4).      
Regarding Claim 7: Kang in view of John discloses the invention as described in Claim 1 and Kang further teaches wherein the main body comprises an installation base (4010 and the second magnetic device is connected to the installation base (fig 4).  
Regarding Claim 8: Kang in view of John discloses the invention as described in Claim 1 but does not specifically teach the installation base comprising a groove with the second magnetic device embedded in the groove.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide a groove in the installation base for the magnetic device to sit in with a reasonable expectation of success because Kang already teaches the use of a groove to hold the first magnetic device (see fig 1).  It would have also been an obvious matter of design choice to make a groove in the installation base for the second magnetic device since applicant has not disclosed that the addition of the groove solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without it.   
Regarding Claim 9: Kang in view of John discloses the invention as described in Claim 1 and Kang further teaches wherein a gap is formed between the first magnetic device and the second magnetic device (see fig 4).  
Regarding Claim 10: Kang in view of John discloses the invention as described in Claim 1 and Kang further teaches wherein the first magnetic device is a bar (4210, yoke) and the second magnetic device is a magnet (col 9 line 61).  Kang does not specifically teach the bar being iron.  However, John teaches the use of a yoke or core made of iron (col 16 lines 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Kang and Johns with the iron yoke of John because it’s a material with a good magnetic conductivity (col 16 lines 62-63).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/28/22